               Case 20-12453               Doc 56           Filed 07/17/20 Entered 07/17/20 15:55:19                          Desc Main
                                                             Document     Page 1 of 72
 Fill in this information to identify the case
 Debtor name        BHF Chicago Housing Group B LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS

 Case number        20-12453
 (if known)                                                                                                       Check if this is an
                                                                                                                   amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                             12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:       Cash and cash equivalents

1.   Does the debtor have any cash or cash equivalents?

         No. Go to Part 2.
         Yes. Fill in the information below.


     All cash or cash equivalents owned or controlled by the debtor                                                        Current value of
                                                                                                                           debtor's interest

2.   Cash on hand

3.   Checking, savings, money market, or financial brokerage accounts (Identify all)

     Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                      account number
4.   Other cash equivalents       (Identify all)

     Name of institution (bank or brokerage firm)

5.   Total of Part 1
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                           $0.00


 Part 2: Deposits and prepayments

6.   Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes. Fill in the information below.




Official Form 206A/B                               Schedule A/B: Assets -- Real and Personal Property                                          page 1
               Case 20-12453              Doc 56          Filed 07/17/20 Entered 07/17/20 15:55:19                                Desc Main
                                                           Document     Page 2 of 72
Debtor       BHF Chicago Housing Group B LLC                                               Case number (if known)     20-12453
             Name

                                                                                                                                Current value of
                                                                                                                                debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
     Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                                $0.00


 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest
11. Accounts receivable

11a. 90 days old or less:                                  –                                                         
                                                                                                    = .......................
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:                                     –                                                         
                                                                                                    = .......................
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                                $0.00


 Part 4: Investments

13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes. Fill in the information below.
                                                                                            Valuation method                    Current value of
                                                                                            used for current value              debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

         Name of entity:                                                 % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

         Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                                   page 2
              Case 20-12453               Doc 56          Filed 07/17/20 Entered 07/17/20 15:55:19                     Desc Main
                                                           Document     Page 3 of 72
Debtor       BHF Chicago Housing Group B LLC                                         Case number (if known)     20-12453
             Name

     General description                         Date of the     Net book value of     Valuation method             Current value of
                                                 last physical   debtor's interest     used for current value       debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                    $0.00

24. Is any of the property listed in Part 5 perishable?
     No
     Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     No
     Yes
 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes. Fill in the information below.

     General description                                         Net book value of     Valuation method             Current value of
                                                                 debtor's interest     used for current value       debtor's interest
                                                                 (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                    $0.00

34. Is the debtor a member of an agricultural cooperative?
     No
     Yes. Is any of the debtor's property stored at the cooperative?
               No
               Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     No
     Yes


Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                       page 3
               Case 20-12453              Doc 56          Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                           Document     Page 4 of 72
Debtor       BHF Chicago Housing Group B LLC                                            Case number (if known)    20-12453
             Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method             Current value of
                                                                    debtor's interest    used for current value       debtor's interest
                                                                    (Where available)
39. Office furniture

40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                      $0.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
     No
     Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     No
     Yes
 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method             Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value       debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                      $0.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
     No
     Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     No
     Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 4
               Case 20-12453               Doc 56         Filed 07/17/20 Entered 07/17/20 15:55:19                          Desc Main
                                                           Document     Page 5 of 72
Debtor        BHF Chicago Housing Group B LLC                                            Case number (if known)    20-12453
              Name


 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.


55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent      Net book value of     Valuation method       Current value of
       Include street address or other description    of debtor's interest   debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),          in property            (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. See attached.                                   Fee Simple                                                                $8,000,000.00
56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                $8,000,000.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
     No
     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     No
     Yes
Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                          $0.00

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     No
     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     No
     Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     No
     Yes



Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                            page 5
               Case 20-12453               Doc 56         Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                           Document     Page 6 of 72
Debtor       BHF Chicago Housing Group B LLC                                             Case number (if known)   20-12453
             Name


Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes. Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                      $0.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     No
     Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                        page 6
                   Case 20-12453                      Doc 56              Filed 07/17/20 Entered 07/17/20 15:55:19                                         Desc Main
                                                                           Document     Page 7 of 72
Debtor           BHF Chicago Housing Group B LLC                                                                     Case number (if known)         20-12453
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                                    $0.00
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                                       $0.00

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                       $0.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                              $0.00
    Copy line 51, Part 8.

                                                                                                       
88. Real property. Copy line 56, Part 9.......................................................................................      $8,000,000.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +                  $0.00

91. Total. Add lines 80 through 90 for each column.                        91a.                      $0.00       +     91b.         $8,000,000.00



                                                                                                                                                                $8,000,000.00
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                        page 7
Case 20-12453      Doc 56    Filed 07/17/20     Entered 07/17/20 15:55:19   Desc Main
                            Schedule A/B -Page
                              Document     Question
                                               8 of 7255

                                       EXHIBIT B

                         ALLOCATION OF PURCHASE PRICE

                      ADDRESS                                 PURCHASE PRICE
                                                                ALLOCATION
139-141 W Marquette Rd., Chicago, IL 60621                               105,000.00
1524 E 73rd St., Chicago, IL 60619                                        91,800.00
226-28 E 55th Place, Chicago, IL 60637                                    64,056.00
2666-68 E 78th St., Chicago, IL 60649                                    153,000.00
301-05 E 75th St., Chicago, IL 60619                                     140,000.00
4236-38 S Indiana Ave., Chicago, IL 60653                                 64,056.00
4326-28 S Michigan Ave., Chicago, IL 60653
                                                                              85,408.00
435-41 E 71st St., Chicago, IL 60637                                         157,500.00
5116-18 S Indiana Ave., Chicago, IL 60615                                    138,788.00
5119-25 S Prairie Ave., Chicago, IL 60615                                    149,464.00
5154-56 S Indiana Ave., Chicago, IL 60615                                     85,408.00
5226-28 S Michigan Ave., Chicago, IL 60615                                    85,408.00
5600-02 S Michigan Ave., Chicago, IL 60637                                   160,140.00
5700 S Calumet Ave., Chicago, IL 60637                                       160,140.00
5701 S Calumet Ave., Chicago, IL 60637                                       192,168.00
5720-22 S Michigan Ave., Chicago, IL 60637                                    64,056.00
5832-36 S Michigan Ave., Chicago, IL 60637                                    85,408.00
5910-12 S King Dr., Chicago, IL 60637                                         64,056.00
7655-57 S Lowe Ave., Chicago, IL 60620                                       210,000.00
6123-25 S Prairie Ave., Chicago, IL 60637                                     85,408.00
614-22 E 71st St., Chicago, IL 60619                                         367,500.00
6207 -09 S King Dr., Chicago, IL 60637                                        85,408.00
6427-29 S Drexel Ave., Chicago, IL 60637                                      64,056.00
6540-42 S Ellis Ave., Chicago, IL 60637                                       64,056.00
6603 S Rhodes Ave., Chicago, IL 60637                                         64,056.00
6605-07 S Kimbark Ave., Chicago, IL 60637                                     85,408.00
6611-13 S Ellis Ave., Chicago, IL 60637                                       64,056.00
6656-58 S Woodlawn Ave., Chicago, IL 60637                                   120,816.00
6820-22 S Cornell Ave., Chicago, IL 60649                                     91,800.00
6857-59 S King Dr., Chicago, IL 60619                                        245,000.00
6901-07 S Prairie Ave., Chicago, IL 60615                                    367,500.00
6948-52 S Oglesby Ave., Chicago, IL 60649                                    229,500.00
7018 S Clyde Ave., Chicago, IL 60649                                          91,800.00
721-29 W 71st St., Chicago, IL 60621                                         227,500.00
7511-19 Yale Ave., Chicago, IL 60620                                         420,000.00
                                            3
  Case 20-12453      Doc 56     Filed 07/17/20    Entered 07/17/20 15:55:19     Desc Main
                              Schedule A/B -Page
                                Document     Question
                                                 9 of 7255

7556-58 S Eggleston Ave., Chicago, IL 6062                                      280,000.00
7600-20 S Stewart Ave., Chicago, IL 60620 & 7632-34 S
Stewart Ave., Chicago, IL 60620                                                 840,000.00
7640-56 S Stewart Ave., Chicago, IL 60620                                     1,240,000.00
8030 S Yates Blvd., Chicago, IL 60617                                            77,168.00
8143-45 S Ellis Ave., Chicago, IL 60619                                         280,000.00
8229 S Langley Ave., Chicago, IL 60619                                           70,000.00
8249-51 S Drexel Ave., Chicago, IL 60619                                        105,000.00
1431-33 E 66th Place, Chicago, IL 60637                                          64,056.00
5606-08 S Michigan Ave., Chicago, IL 60637                                       64,056.00
1421 E 67th Place, Chicago, IL 60637                                              50,000.00
TOTAL:                                                                        $8,000,000.00




                                              4
                Case 20-12453              Doc 56          Filed 07/17/20 Entered 07/17/20 15:55:19                               Desc Main
                                                           Document      Page 10 of 72
 Fill in this information to identify the case:
 Debtor name          BHF Chicago Housing Group B LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS

 Case number          20-12453                                                                                    Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          All Types Elevators                              subject to a lien                                      $10,044.51             $8,000,000.00

          Creditor's mailing address                       See attached Exhibit to Schedule A/B #55
          Atty Sylvestri                                   Describe the lien
          70 W Madison St., Ste 2020                       Lien (rep by Atty Laurie Sylvestri)
                                                           Is the creditor an insider or related party?
          Chicago                    IL   60602             No
          Creditor's email address, if known                Yes
                                                           Is anyone else liable on this claim?
          Date debt was incurred                            No
          Last 4 digits of account                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                  Contingent

             No                                              Unliquidated

             Yes. Specify each creditor, including this      Disputed
              creditor, and its relative priority.

Mechanic's Lien (rep by Atty Laurie Sylvestri)




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                             $56,678,750.46


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                             page 1
                 Case 20-12453              Doc 56            Filed 07/17/20 Entered 07/17/20 15:55:19                               Desc Main
                                                              Document      Page 11 of 72
Debtor       BHF Chicago Housing Group B LLC                                                  Case number (if known) 20-12453

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.2     Creditor's name                                      Describe debtor's property that is
         Chicago Neighborhood Resources, LLC subject to a lien                                                     $842,011.30           $8,000,000.00

         Creditor's mailing address                           See attached Exhibit to Schedule A/B #55
         c/o P. Curtis Bettiker                               Describe the lien
         2870 N Elston Street                                 Receiver's Lien
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60618               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.3     Creditor's name                                      Describe debtor's property that is
         City of Chicago                                      subject to a lien                                       $9,799.88          $8,000,000.00

         Creditor's mailing address                           See attached Exhibit to Schedule A/B #55
         Atty Megan McGillivary                               Describe the lien
         29 E Madison St Ste 950                              Receivers 1st Interim Acctg (Case # 2019 MI 401842
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60602               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

Receivers 1st Interim Acctg (Case # 2019 MI 401842)




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
                 Case 20-12453              Doc 56            Filed 07/17/20 Entered 07/17/20 15:55:19                               Desc Main
                                                              Document      Page 12 of 72
Debtor       BHF Chicago Housing Group B LLC                                                  Case number (if known) 20-12453

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.4     Creditor's name                                      Describe debtor's property that is
         City of Chicago                                      subject to a lien                                     $63,549.72           $8,000,000.00

         Creditor's mailing address                           See attached Exhibit to Schedule A/B #55
         Atty Megan McGillivary                               Describe the lien
         29 E Madison St Ste 950                              Receivers 1st Interim Acctg (Case # 2019 MI 400390
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60602               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

Receivers 1st Interim Acctg (Case # 2019 MI 400390)

 2.5     Creditor's name                                      Describe debtor's property that is
         City of Chicago - Legal Department                   subject to a lien                                       Unknown            $8,000,000.00

         Creditor's mailing address                           See attached Exhibit to Schedule A/B #55
         c/o Greg Janes                                       Describe the lien
         30 N. LaSalle Street, Suite 700                      Lien
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60602-2503          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3
                 Case 20-12453              Doc 56            Filed 07/17/20 Entered 07/17/20 15:55:19                               Desc Main
                                                              Document      Page 13 of 72
Debtor       BHF Chicago Housing Group B LLC                                                  Case number (if known) 20-12453

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.6     Creditor's name                                      Describe debtor's property that is
         City of Chicago - Water Department                   subject to a lien                                       $7,107.54          $8,000,000.00

         Creditor's mailing address                           See attached Exhibit to Schedule A/B #55
         121 N. LaSalle Street, Room 107A                     Describe the lien
                                                              Water lien
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60602-1232          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.7     Creditor's name                                      Describe debtor's property that is
         Community Initiatives, Inc.                          subject to a lien                                     $80,526.85           $8,000,000.00

         Creditor's mailing address                           See attached Exhibit to Schedule A/B #55
         222 S. Riverside Plaza, Suite 380                    Describe the lien
                                                              Receiver's Lien
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60606-7801          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4
                 Case 20-12453              Doc 56            Filed 07/17/20 Entered 07/17/20 15:55:19                               Desc Main
                                                              Document      Page 14 of 72
Debtor       BHF Chicago Housing Group B LLC                                                  Case number (if known) 20-12453

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.8     Creditor's name                                      Describe debtor's property that is
         Cook County Treasurer's Office                       subject to a lien                                       Unknown            $8,000,000.00

         Creditor's mailing address                           See attached Exhibit to Schedule A/B #55
         118 N. Clark Street, Room 112                        Describe the lien
                                                              Statutory Lien
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60602-1590          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.9     Creditor's name                                      Describe debtor's property that is
         CR Realty Advisors, LLC                              subject to a lien                                     $76,511.37           $8,000,000.00

         Creditor's mailing address                           See attached Exhibit to Schedule A/B #55
         325 W. Huron Street, Suite 708                       Describe the lien
                                                              Receiver's Lien
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60654               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5
                 Case 20-12453              Doc 56            Filed 07/17/20 Entered 07/17/20 15:55:19                               Desc Main
                                                              Document      Page 15 of 72
Debtor       BHF Chicago Housing Group B LLC                                                  Case number (if known) 20-12453

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.10    Creditor's name                                      Describe debtor's property that is
         FMV RL II, LLC                                       subject to a lien                                     $21,437.37           $8,000,000.00

         Creditor's mailing address                           See attached Exhibit to Schedule A/B #55
         160 N. Wacker Drive, 4th Floor                       Describe the lien
                                                              Receiver's Lien
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60606               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.11    Creditor's name                                      Describe debtor's property that is
         Newline Holdings, LLC                                subject to a lien                                       Unknown            $8,000,000.00

         Creditor's mailing address                           See attached Exhibit to Schedule A/B #55
         c/o Law Offices of Heather Ottenfeld, PC Describe the lien
         19 S. LaSalle Street, Suite 602                      Property Tax Purchaser
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60603               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 6
                 Case 20-12453              Doc 56            Filed 07/17/20 Entered 07/17/20 15:55:19                               Desc Main
                                                              Document      Page 16 of 72
Debtor       BHF Chicago Housing Group B LLC                                                  Case number (if known) 20-12453

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.12    Creditor's name                                      Describe debtor's property that is
         Paper Street Realty LLC                              subject to a lien                                    $493,722.80           $8,000,000.00

         Creditor's mailing address                           See attached Exhibit to Schedule A/B #55
         1641 Carroll Ave., Suite 201                         Describe the lien
                                                              Mechanic's LIen
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60612-2506          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.13    Creditor's name                                      Describe debtor's property that is
         Pugh Jones Johnson & Quandt, P.C.                    subject to a lien                                    $149,648.62           $8,000,000.00

         Creditor's mailing address                           See attached Exhibit to Schedule A/B #55
         180 N LaSalle Blvd #3400                             Describe the lien
                                                              Attorney Fees
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60601               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 7
                 Case 20-12453              Doc 56            Filed 07/17/20 Entered 07/17/20 15:55:19                               Desc Main
                                                              Document      Page 17 of 72
Debtor       BHF Chicago Housing Group B LLC                                                  Case number (if known) 20-12453

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.14    Creditor's name                                      Describe debtor's property that is
         Schmidt Salzman & Moran, Ltd.                        subject to a lien                                       $3,953.00          $8,000,000.00

         Creditor's mailing address                           See attached Exhibit to Schedule A/B #55
         111 W Washington St #1300                            Describe the lien
                                                              Attorney Fees
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60602               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.15    Creditor's name                                      Describe debtor's property that is
         UMB Bank, N.A., as Successor Trustee subject to a lien                       $54,920,437.50                                     $8,000,000.00

         Creditor's mailing address           See attached Exhibit to Schedule A/B #55
         c/o Michael Slade                                    Describe the lien
         120 6th Street, Suite 1400                           Mortgage
                                                              Is the creditor an insider or related party?
         Minneapolis                MN     55402-1807          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 8
                Case 20-12453             Doc 56        Filed 07/17/20 Entered 07/17/20 15:55:19                            Desc Main
                                                        Document      Page 18 of 72
 Fill in this information to identify the case:
 Debtor              BHF Chicago Housing Group B LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS

 Case number         20-12453                                                                                 Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the
                                                                claim is: Check all that apply.

                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed

                                                                Basis for the claim:

Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
               Case 20-12453             Doc 56        Filed 07/17/20 Entered 07/17/20 15:55:19                           Desc Main
                                                       Document      Page 19 of 72
Debtor        BHF Chicago Housing Group B LLC                                          Case number (if known)      20-12453

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $2,700.00
                                                                   Check all that apply.
Bryant and Davalle PC                                               Contingent
1210 W Northwest Hwy                                                Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Palatine                                 IL       60067            Acctg services fees

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes
Acctg services fees

     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $6,173.72
                                                                   Check all that apply.
Carpet Concepts                                                     Contingent
1346 W 79th St.                                                     Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Chicago                                  IL       60620            Carpeting services

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes
Carpeting services

     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $95,233.44
                                                                   Check all that apply.
City of Chicago                                                     Contingent
P.O. Box 71429                                                      Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Chicago                                  IL       60694-1429       Various, multiple Collection Notices

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes
Various, multiple Collection Notices

     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $17,888.88
                                                                   Check all that apply.
City of Chicago Collector Atty                                      Contingent
205 W. Randolph Ste 1100                                            Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Chicago                                  IL       60606            Goldman & Grant Law, Collection Notice fees

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes
Goldman & Grant Law, Collection Notice fees



Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
              Case 20-12453           Doc 56         Filed 07/17/20 Entered 07/17/20 15:55:19                          Desc Main
                                                     Document      Page 20 of 72
Debtor       BHF Chicago Housing Group B LLC                                         Case number (if known)     20-12453

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25,859.05
                                                                Check all that apply.
City of Chicago Water Dept                                       Contingent
121 N LaSalle St.                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60602           Water Bill

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Water Bill

   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $5,558.84
                                                                Check all that apply.
ComEd Utility Co.                                                Contingent
P.O. Box 805379                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60680-5379      Unpd utility bills

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Unpd utility bills

   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25,756.23
                                                                Check all that apply.
Goldman & Grant Law                                              Contingent
205 W. Randolph Ste 1100                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60606           Legal services fees

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Legal services fees

   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16,293.00
                                                                Check all that apply.
Halsted Law Group                                                Contingent
520 N Halsted St Ste 201                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60642           Legal fees

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Legal fees




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3
              Case 20-12453           Doc 56         Filed 07/17/20 Entered 07/17/20 15:55:19                          Desc Main
                                                     Document      Page 21 of 72
Debtor       BHF Chicago Housing Group B LLC                                        Case number (if known)      20-12453

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $3,764.74
                                                                Check all that apply.
HD Supply                                                        Contingent
1940 W Oak Circle                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Marietta                               GA       30062           Business Products

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Business Products

  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20,992.00
                                                                Check all that apply.
Independent Recycling                                            Contingent
Atty: Stotis and Baird                                           Unliquidated
200 W Jackson Blvd, Ste 1050                                     Disputed
                                                                Basis for the claim:
Chicago                                IL       60606           Recycle invoice and Judgement (Atty: Stotis and Ba

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Recycle invoice and Judgement (Atty: Stotis and Baird)

  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14,686.00
                                                                Check all that apply.
Keefe HVAC                                                       Contingent
7408 W Archer Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Summit Argo                            IL       60501           HVAC services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
HVAC services

  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $50,000.00
                                                                Check all that apply.
Kryder Law Group                                                 Contingent
134 N LaSalle St Ste 1515                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60602           Liability from Alleged Injury (Latoya Gholar)

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Liability from Alleged Injury (Latoya Gholar)




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 4
              Case 20-12453           Doc 56         Filed 07/17/20 Entered 07/17/20 15:55:19                          Desc Main
                                                     Document      Page 22 of 72
Debtor       BHF Chicago Housing Group B LLC                                        Case number (if known)      20-12453

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11,308.86
                                                                Check all that apply.
Lakeshore Recycling                                              Contingent
6132 Oakton St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Morton Grove                           IL       60053           Recycling services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Recycling services

  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $50,000.00
                                                                Check all that apply.
Latoya Gholar                                                    Contingent
Atty Kryder Law                                                  Unliquidated
134 N LaSalle St Ste 1515                                        Disputed
                                                                Basis for the claim:
Chicago                                IL       60602           Liability from Alleged Injury

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Liability from Alleged Injury

  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $5,930.00
                                                                Check all that apply.
Law Office of Ira Piltz                                          Contingent
8170 McCormick Blvd Ste 116                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Skokie                                 IL       60076           Legal fees

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Legal fees

  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $9,950.47
                                                                Check all that apply.
Lynd Company dba Resynergy                                       Contingent
7575 N Loop Ste 10                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Antonio                            TX       78249           Apt mgt services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Apt mgt services




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 5
              Case 20-12453           Doc 56         Filed 07/17/20 Entered 07/17/20 15:55:19                          Desc Main
                                                     Document      Page 23 of 72
Debtor       BHF Chicago Housing Group B LLC                                        Case number (if known)      20-12453

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $500.00
                                                                Check all that apply.
Nautilus Insurance Group                                         Contingent
7233 E Butherus Dr.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Scottsdale                             AZ       85260           Insurance services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Insurance services

  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49,110.00
                                                                Check all that apply.
Peoples Gas                                                      Contingent
Midwest: P.O. Box 2087                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kalamazoo                              MI       49003-2087      Midwest Receivable Solutions (Collection Agency)

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Midwest Receivable Solutions (Collection Agency)

  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $7,774.35
                                                                Check all that apply.
Region Snow                                                      Contingent
328 W Old Ridge Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hobart                                 IN       46342           Snow removal services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Snow removal services

  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26,450.00
                                                                Check all that apply.
Unique Equity                                                    Contingent
6411 S Parnell Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60621           Property Investment loan

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Property Investment loan




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 6
              Case 20-12453           Doc 56         Filed 07/17/20 Entered 07/17/20 15:55:19                          Desc Main
                                                     Document      Page 24 of 72
Debtor       BHF Chicago Housing Group B LLC                                        Case number (if known)      20-12453

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10,879.00
                                                                Check all that apply.
Wortham Ins                                                      Contingent
1600 W 7th St.                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ft Worth                               TX       76102           Insurance services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Insurance services

  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $7,713.03
                                                                Check all that apply.
Zepsa Mechanical                                                 Contingent
500 N Michigan Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60611           Mechanical services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes
Mechanical services




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7
               Case 20-12453                Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                             Desc Main
                                                        Document      Page 25 of 72
Debtor        BHF Chicago Housing Group B LLC                                              Case number (if known)   20-12453

 Part 3:       List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      A. Smith                                                              Line
         406 W. 77th St.
                                                                                     Not listed. Explain:
         Unit 112                                                                     Notice Only


         Chicago                       IL      60620


4.2      Adam Brown                                                            Line
         7632 S. Stewart
                                                                                     Not listed. Explain:
         Unit 1D                                                                      Notice Only


         Chicago                       IL      60620


4.3      Adonnis Platt                                                         Line
         5700 S. Calumet Ave.
                                                                                     Not listed. Explain:
         Unit 2N                                                                      Notice Only


         Chicago                       IL      60637


4.4      Akeseiah Felton                                                       Line
         5701 S. Calumet Ave.
                                                                                     Not listed. Explain:
         Unit 1S                                                                      Notice Only


         Chicago                       IL      60637


4.5      Alexandria Jackson                                                    Line

         6658 S. Woodlawn Ave.
                                                                                     Not listed. Explain:
         Unit 3                                                                       Notice Only


         Chicago                       IL      60637


4.6      Anita Bates                                                           Line
         7632 S. Stewart
                                                                                     Not listed. Explain:
         Unit 3E                                                                      Notice Only


         Chicago                       IL      60620




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                            page 8
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 26 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.7      Annette Dorsey                                               Line

         327 E. 57th St.
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60637


4.8      Anthony Ward                                                 Line

         440 W. 76th Street
                                                                            Not listed. Explain:
         Unit 2E                                                             Notice Only


         Chicago                    IL     60620


4.9      Antoinette Dunne                                             Line
         7620 S. Stewart
                                                                            Not listed. Explain:
         Unit 206                                                            Notice Only


         Chicago                    IL     60620


4.10     Antonio Rushing                                              Line

         7600 S. Stewart
                                                                            Not listed. Explain:
         Unit 103                                                            Notice Only


         Chicago                    IL     60620


4.11     Ashley Williams                                              Line
         359 E. 57th St.
                                                                            Not listed. Explain:
         Unit 1E                                                             Notice Only


         Chicago                    IL     60637


4.12     Barbara Drane                                                Line

         440 W. 76th Street
                                                                            Not listed. Explain:
         Unit 1E                                                             Notice Only


         Chicago                    IL     60620


4.13     Barbara Moore                                                Line

         141 W. Marquette Rd.
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60621




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                      page 9
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 27 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.14     Barbara Robinson                                             Line

         7646 S. Stewart Ave.
                                                                            Not listed. Explain:
         Unit 104                                                            Notice Only


         Chicago                    IL     60620


4.15     Bertha McKinney                                              Line

         6611 S. Greenwood Ave.
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60637


4.16     Brenda Brown                                                 Line
         618 E. 71st. Street
                                                                            Not listed. Explain:
         Unit 2D                                                             Notice Only


         Chicago                    IL     60619


4.17     Brian Kendrick                                               Line

         8229 Langley
                                                                            Not listed. Explain:
         Unit 3                                                              Notice Only


         Chicago                    IL     60619


4.18     Britney Cribbs                                               Line
         444 W. 76th Street
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60620


4.19     Calvin Harris                                                Line

         439 E. 71st.
                                                                            Not listed. Explain:
         Unit 2                                                              Notice Only


         Chicago                    IL     60619


4.20     Chastity Brown                                               Line

         8229 Langley
                                                                            Not listed. Explain:
         Unit 2                                                              Notice Only


         Chicago                    IL     60619




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 10
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 28 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.21     Chetiqua Bell                                                Line

         7600 S. Stewart
                                                                            Not listed. Explain:
         Unit 308                                                            Notice Only


         Chicago                    IL     60620


4.22     Chicago Anti Eviction Campaign                               Line

         616 E. 71st Street
                                                                            Not listed. Explain:
                                                                             Notice Only


         Chicago                    IL     60619


4.23     Christine McNabb                                             Line
         7620 S. Stewart
                                                                            Not listed. Explain:
         Unit 304                                                            Notice Only


         Chicago                    IL     60620


4.24     Crystal Denise                                               Line

         6429 S. Drexel Ave.
                                                                            Not listed. Explain:
         Unit 3S                                                             Notice Only


         Chicago                    IL     60637


4.25     Curtis Robinson                                              Line
         7640 S. Stewart
                                                                            Not listed. Explain:
         Unit 7648                                                           Notice Only


         Chicago                    IL     60620


4.26     Cynthia Arnaldy                                              Line

         8030 S. Yates Blvd.
                                                                            Not listed. Explain:
         Unit 2E                                                             Notice Only


         Chicago                    IL     60617


4.27     Cynthia Maclin                                               Line

         5116 S. Indiana Ave.
                                                                            Not listed. Explain:
         Unit 2R                                                             Notice Only


         Chicago                    IL     60615




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 11
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 29 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.28     Daniel Archer                                                Line

         7644 S. Stewart Ave.
                                                                            Not listed. Explain:
         Unit 302                                                            Notice Only


         Chicago                    IL     60620


4.29     Darnel Tabor                                                 Line

         7640 S. Stewart
                                                                            Not listed. Explain:
         Unit 408                                                            Notice Only


         Chicago                    IL     60620


4.30     Darrell Robinson                                             Line
         1522 E. 73rd St.
                                                                            Not listed. Explain:
         Unit 2W                                                             Notice Only


         Chicago                    IL     60619


4.31     Darren Anderson                                              Line

         7648 S. Stewart Ave.
                                                                            Not listed. Explain:
         Unit 106                                                            Notice Only


         Chicago                    IL     60620


4.32     Darryl Butler                                                Line
         5118 S. Indiana Ave.
                                                                            Not listed. Explain:
         Unit GF                                                             Notice Only


         Chicago                    IL     60615


4.33     David Francher                                               Line

         723 W. 71st. St.
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60621


4.34     Dawgs Door                                                   Line

         7600 S. Stewart
                                                                            Not listed. Explain:
         Unit 304                                                            Notice Only


         Chicago                    IL     60620




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 12
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 30 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.35     Dawgs Door                                                   Line

         7600 S. Stewart
                                                                            Not listed. Explain:
         Unit 207                                                            Notice Only


         Chicago                    IL     60620


4.36     Dawgs Door                                                   Line

         7600 S. Stewart
                                                                            Not listed. Explain:
         Unit 204                                                            Notice Only


         Chicago                    IL     60620


4.37     Dawgs Door                                                   Line
         7600 S. Stewart
                                                                            Not listed. Explain:
         Unit 108                                                            Notice Only


         Chicago                    IL     60620


4.38     Dawn Scott                                                   Line

         325 E. 57th St.
                                                                            Not listed. Explain:
         Unit 3                                                              Notice Only


         Chicago                    IL     60637


4.39     Debra Thomas                                                 Line
         5228 S. Michigan Ave.
                                                                            Not listed. Explain:
         Unit 2S                                                             Notice Only


         Chicago                    IL     60615


4.40     Dejoie Williams                                              Line

         618 E. 71st. Street
                                                                            Not listed. Explain:
         Unit 2B                                                             Notice Only


         Chicago                    IL     60619


4.41     Demetrius Torry                                              Line

         5700 S. Calumet Ave.
                                                                            Not listed. Explain:
         Unit 3N                                                             Notice Only


         Chicago                    IL     60637




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 13
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 31 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.42     Demitrice Johnson                                            Line

         5910 S. Martin Luther King Dr.
                                                                            Not listed. Explain:
         Unit 2N                                                             Notice Only


         Chicago                    IL     60637


4.43     Department of Treasury - IRS                                 Line

         PO Box 7346
                                                                            Not listed. Explain:
                                                                             Notice Only


         Philadelphia               PA     19101-7346


4.44     Diona Garcia                                                 Line
         353 E. 57th St.
                                                                            Not listed. Explain:
         Unit 3W                                                             Notice Only


         Chicago                    IL     60637


4.45     Donna Crumpler                                               Line

         5119 S. Prairie
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60615


4.46     Donna Thomas                                                 Line
         5118 S. Indiana Ave.
                                                                            Not listed. Explain:
         Unit 2R                                                             Notice Only


         Chicago                    IL     60615


4.47     Dora Richardson                                              Line

         8030 S. Yates Blvd.
                                                                            Not listed. Explain:
         Unit 1W                                                             Notice Only


         Chicago                    IL     60617


4.48     Eddie Burton                                                 Line

         614 E. 71st Street
                                                                            Not listed. Explain:
         Unit 3B                                                             Notice Only


         Chicago                    IL     60619




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 14
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 32 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.49     Edward Williams                                              Line

         444 W. 76th Street
                                                                            Not listed. Explain:
         Unit 3                                                              Notice Only


         Chicago                    IL     60620


4.50     Elenzia Booker                                               Line

         614 E. 71st Street
                                                                            Not listed. Explain:
         Unit 2D                                                             Notice Only


         Chicago                    IL     60619


4.51     Ericka Moore                                                 Line
         5226 S. Michigan Ave.
                                                                            Not listed. Explain:
         Unit 2N                                                             Notice Only


         Chicago                    IL     60615


4.52     Eugene Posey                                                 Line

         6427 S. Drexel Ave.
                                                                            Not listed. Explain:
         Unit 1N                                                             Notice Only


         Chicago                    IL     60637


4.53     Frazier Love                                                 Line
         1524 E. 73rd St.
                                                                            Not listed. Explain:
         Unit 2E                                                             Notice Only


         Chicago                    IL     60619


4.54     Gail Brown                                                   Line

         8030 S. Yates Blvd.
                                                                            Not listed. Explain:
         Unit 2W                                                             Notice Only


         Chicago                    IL     60617


4.55     Gertrude Benton                                              Line

         5123 S. Prairie
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60615




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 15
              Case 20-12453                Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                     Document      Page 33 of 72
Debtor       BHF Chicago Housing Group B LLC                                        Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                       On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                        related creditor (if any) listed?               account number,
                                                                                                                        if any

4.56     Gregory Gill                                                   Line

         7657 S. Lowe Ave.
                                                                              Not listed. Explain:
         Unit 3                                                                Notice Only


         Chicago                      IL     60620


4.57     Gregory Morton                                                 Line

         437 E. 71st.
                                                                              Not listed. Explain:
         Unit 2                                                                Notice Only


         Chicago                      IL     60619


4.58     Harold Russell                                                 Line
         1156 E. 67th St.
                                                                              Not listed. Explain:
         Unit 1                                                                Notice Only


         Chicago                      IL     60637


4.59     Illinois Dept of Employment Security                           Line

         PO Box 4385
                                                                              Not listed. Explain:
                                                                               Notice Only


         Chicago                      IL     60680-4385


4.60     Illinois Finance Authority                                     Line
         Attn: Elisabeth Weber
                                                                              Not listed. Explain:
         160 N. LaSalle Street                                                 Notice Only
         Suite S-1000
         Chicago                      IL     60601-3124


4.61     Illnois Dept of Revenue - BK Unit                              Line

         PO Box 19035
                                                                              Not listed. Explain:
                                                                               Notice Only


         Springfield                  IL     62794-9035


4.62     Internal Revenue Service                                       Line

         230 S. Dearborn Street
                                                                              Not listed. Explain:
         Room 2600                                                             Notice Only


         Chicago                      IL     60604-1705




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 16
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 34 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.63     Jack Boyd                                                    Line

         614 E. 71st Street
                                                                            Not listed. Explain:
         Unit 3D                                                             Notice Only


         Chicago                    IL     60619


4.64     Jackie Bradley                                               Line

         5700 S. Calumet Ave.
                                                                            Not listed. Explain:
         Unit 1N                                                             Notice Only


         Chicago                    IL     60637


4.65     Jacqueline Dlouhy                                            Line
         7600 S. Stewart
                                                                            Not listed. Explain:
         Unit 205                                                            Notice Only


         Chicago                    IL     60620


4.66     Janie Wilkie                                                 Line

         6950 S. Oglesby Ave.
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60649


4.67     Jenine Tolefree                                              Line
         359 E. 57th St.
                                                                            Not listed. Explain:
         Unit 2E                                                             Notice Only


         Chicago                    IL     60637


4.68     Jessica Scott                                                Line

         353 E. 57th St.
                                                                            Not listed. Explain:
         Unit 3E                                                             Notice Only


         Chicago                    IL     60637


4.69     Joann Davis                                                  Line

         435 E. 71st.
                                                                            Not listed. Explain:
         Unit 2                                                              Notice Only


         Chicago                    IL     60619




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 17
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 35 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.70     Julius Verge                                                 Line

         5116 S. Indiana Ave.
                                                                            Not listed. Explain:
         Unit 3R                                                             Notice Only


         Chicago                    IL     60615


4.71     Kathy Conwell                                                Line

         329 E. 57th St.
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60637


4.72     Kennathia Mason                                              Line
         7620 S. Stewart
                                                                            Not listed. Explain:
         Unit 306                                                            Notice Only


         Chicago                    IL     60620


4.73     Kenyatta McBride                                             Line

         5701 S. Calumet Ave.
                                                                            Not listed. Explain:
         Unit 3S                                                             Notice Only


         Chicago                    IL     60637


4.74     Kinyarda Stith                                               Line
         5701 S. Calumet Ave.
                                                                            Not listed. Explain:
         Unit 1N                                                             Notice Only


         Chicago                    IL     60637


4.75     LaDonna Moore                                                Line

         8229 Langley
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60619


4.76     Lashaun Clayton                                              Line

         353 E. 57th St.
                                                                            Not listed. Explain:
         Unit 1W                                                             Notice Only


         Chicago                    IL     60637




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 18
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 36 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:       Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.77     Lashun Grant                                                 Line

         442 W. 76th Street
                                                                            Not listed. Explain:
         Unit 2E                                                             Notice Only


         Chicago                    IL     60620


4.78     Latifah Neeley                                               Line

         6605 S. Kimbark Ave.
                                                                            Not listed. Explain:
         Unit 2N                                                             Notice Only


         Chicago                    IL     60637


4.79     Latrina Slue                                                 Line
         5119 S. Prairie
                                                                            Not listed. Explain:
         Unit 2                                                              Notice Only


         Chicago                    IL     60615


4.80     Leon Pitts                                                   Line

         1522 E. 73rd St.
                                                                            Not listed. Explain:
         Unit 1W                                                             Notice Only


         Chicago                    IL     60619


4.81     Lewis Major                                                  Line
         442 W. 76th Street
                                                                            Not listed. Explain:
         Unit 3E                                                             Notice Only


         Chicago                    IL     60620


4.82     Lillie Smith                                                 Line

         7648 S. Stewart Ave.
                                                                            Not listed. Explain:
         Unit G5                                                             Notice Only


         Chicago                    IL     60620


4.83     Linda Robinson                                               Line

         6658 S. Woodlawn Ave.
                                                                            Not listed. Explain:
         Unit 2                                                              Notice Only


         Chicago                    IL     60637




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 19
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 37 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.84     Lopacka Magic                                                Line

         4328 S. Michigan Ave.
                                                                            Not listed. Explain:
         Unit GS                                                             Notice Only


         Chicago                    IL     60653


4.85     Malik Harvey                                                 Line

         5116 S. Indiana Ave.
                                                                            Not listed. Explain:
         Unit 3F                                                             Notice Only


         Chicago                    IL     60615


4.86     Marie Jackson                                                Line
         1152 E. 67th St.
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60637


4.87     Marilyn Obanner                                              Line

         1154 E. 67th St.
                                                                            Not listed. Explain:
         Unit 3                                                              Notice Only


         Chicago                    IL     60637


4.88     Mark Wilson                                                  Line
         5701 S. Calumet Ave.
                                                                            Not listed. Explain:
         Unit 2S                                                             Notice Only


         Chicago                    IL     60637


4.89     Martha Hawthorne                                             Line

         7650 S. Stewart Ave.
                                                                            Not listed. Explain:
         Unit 208                                                            Notice Only


         Chicago                    IL     60620


4.90     Mary Swarn                                                   Line

         5700 S. Calumet Ave.
                                                                            Not listed. Explain:
         Unit 2S                                                             Notice Only


         Chicago                    IL     60637




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 20
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 38 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.91     Maurice Johnson                                              Line

         440 W. 76th Street
                                                                            Not listed. Explain:
         Unit 3E                                                             Notice Only


         Chicago                    IL     60620


4.92     Maya Harrold                                                 Line

         5701 S. Calumet Ave.
                                                                            Not listed. Explain:
         Unit 3N                                                             Notice Only


         Chicago                    IL     60637


4.93     Miashell Moon                                                Line
         727 W. 71st. St.
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60621


4.94     Michael Jennings                                             Line

         7620 S. Stewart
                                                                            Not listed. Explain:
         Unit 307                                                            Notice Only


         Chicago                    IL     60620


4.95     Michael Jones                                                Line
         7640 S. Stewart
                                                                            Not listed. Explain:
         Unit 7646                                                           Notice Only


         Chicago                    IL     60620


4.96     Michelle Plair                                               Line

         4328 S. Michigan Ave.
                                                                            Not listed. Explain:
         Unit 1S                                                             Notice Only


         Chicago                    IL     60653


4.97     Michelle Rea                                                 Line

         4326 S. Michigan Ave.
                                                                            Not listed. Explain:
         Unit 2N                                                             Notice Only


         Chicago                    IL     60653




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 21
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 39 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.98     Mickeeta Starks                                              Line

         6607 S. Kimbark Ave.
                                                                            Not listed. Explain:
         Unit 2S                                                             Notice Only


         Chicago                    IL     60637


4.99     Mona Amos                                                    Line

         7654 S. Stewart Ave.
                                                                            Not listed. Explain:
         Unit 309                                                            Notice Only


         Chicago                    IL     60620


4.100    Monique Bohanon                                              Line
         5700 S. Calumet Ave.
                                                                            Not listed. Explain:
         Unit 1S                                                             Notice Only


         Chicago                    IL     60637


4.101    Mrs. Smith                                                   Line

         7640 S. Stewart
                                                                            Not listed. Explain:
         Unit 7648                                                           Notice Only


         Chicago                    IL     60620


4.102    Muhammad Lakish                                              Line
         6952 S. Oglesby Ave.
                                                                            Not listed. Explain:
         Unit 3                                                              Notice Only


         Chicago                    IL     60649


4.103    Murl Williams                                                Line

         8251 S. Drexel Ave.
                                                                            Not listed. Explain:
         Unit 3S                                                             Notice Only


         Chicago                    IL     60619


4.104    Myrtis Hudson                                                Line

         7600 S. Stewart
                                                                            Not listed. Explain:
         Unit 101                                                            Notice Only


         Chicago                    IL     60620




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 22
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 40 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.105    Occupant                                                     Line

         614 E. 71st Street
                                                                            Not listed. Explain:
         Unit 3C                                                             Notice Only


         Chicago                    IL     60619


4.106    Occupant                                                     Line

         7600 S. Stewart
                                                                            Not listed. Explain:
         Unit 305                                                            Notice Only


         Chicago                    IL     60620


4.107    Occupant                                                     Line
         7600 S. Stewart
                                                                            Not listed. Explain:
         Unit 303                                                            Notice Only


         Chicago                    IL     60620


4.108    Occupant                                                     Line

         7600 S. Stewart
                                                                            Not listed. Explain:
         Unit 301                                                            Notice Only


         Chicago                    IL     60620


4.109    Occupant                                                     Line
         7640 S. Stewart
                                                                            Not listed. Explain:
         Unit 7640                                                           Notice Only


         Chicago                    IL     60620


4.110    Occupant                                                     Line

         7640 S. Stewart
                                                                            Not listed. Explain:
         Unit 406                                                            Notice Only


         Chicago                    IL     60620


4.111    Occupant                                                     Line

         7640 S. Stewart
                                                                            Not listed. Explain:
         Unit 404                                                            Notice Only


         Chicago                    IL     60620




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 23
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 41 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.112    Paris Cleaners                                               Line

         Attn: Mr. and Mrs. Walls
                                                                            Not listed. Explain:
         7501 S. Prairie                                                     Notice Only


         Chicago                    IL     60619


4.113    Patricia Shines                                              Line

         406 W. 77th St.
                                                                            Not listed. Explain:
         Unit G12                                                            Notice Only


         Chicago                    IL     60620


4.114    Randy Coleman                                                Line
         359 E. 57th St.
                                                                            Not listed. Explain:
         Unit 3W                                                             Notice Only


         Chicago                    IL     60637


4.115    Raquel Smith                                                 Line

         7640 S. Stewart
                                                                            Not listed. Explain:
         Unit 406                                                            Notice Only


         Chicago                    IL     60620


4.116    Raquel Smith                                                 Line
         406 W. 77th St.
                                                                            Not listed. Explain:
         Unit 212                                                            Notice Only


         Chicago                    IL     60620


4.117    Reed Bonita                                                  Line

         6822 S. Cornell Ave.
                                                                            Not listed. Explain:
         Unit 3S                                                             Notice Only


         Chicago                    IL     60649


4.118    Renaldo Smedley                                              Line

         6611 S. Greenwood Ave.
                                                                            Not listed. Explain:
         Unit 3                                                              Notice Only


         Chicago                    IL     60637




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 24
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 42 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.119    Renewed Hope Clinic                                          Line

         618 E. 71st. Street
                                                                            Not listed. Explain:
                                                                             Notice Only


         Chicago                    IL     60619


4.120    Robert Hollins                                               Line

         8030 S. Yates Blvd.
                                                                            Not listed. Explain:
         Unit 1E                                                             Notice Only


         Chicago                    IL     60617


4.121    Rodney Young                                                 Line
         6656 S. Woodlawn Ave.
                                                                            Not listed. Explain:
         Unit 2                                                              Notice Only


         Chicago                    IL     60637


4.122    Ronald Stanford                                              Line

         618 E. 71st. Street
                                                                            Not listed. Explain:
         Unit 2D                                                             Notice Only


         Chicago                    IL     60619


4.123    Roy Malava                                                   Line
         408 W. 77th St.
                                                                            Not listed. Explain:
         Unit 313                                                            Notice Only


         Chicago                    IL     60620


4.124    Roy Malaya                                                   Line

         7640 S. Stewart
                                                                            Not listed. Explain:
         Unit 408                                                            Notice Only


         Chicago                    IL     60620


4.125    Samantha Dancy                                               Line

         1154 E. 67th St.
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60637




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 25
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 43 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.126    Sheila Smith                                                 Line

         7640 S. Stewart
                                                                            Not listed. Explain:
         Unit 406                                                            Notice Only


         Chicago                    IL     60620


4.127    Shermaine Brown                                              Line

         5125 S. Prairie
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60615


4.128    Sherri Sanner                                                Line
         7632 S. Stewart
                                                                            Not listed. Explain:
         Unit 3A                                                             Notice Only


         Chicago                    IL     60620


4.129    Shirley Hollomon                                             Line

         359 E. 57th St.
                                                                            Not listed. Explain:
         Unit 3E                                                             Notice Only


         Chicago                    IL     60637


4.130    Stephanie Owens                                              Line
         6948 S. Oglesby Ave.
                                                                            Not listed. Explain:
         Unit 3                                                              Notice Only


         Chicago                    IL     60649


4.131    Tameka Lester                                                Line

         6429 S. Drexel Ave.
                                                                            Not listed. Explain:
         Unit 2S                                                             Notice Only


         Chicago                    IL     60637


4.132    Tasha Jones                                                  Line

         1152 E. 67th St.
                                                                            Not listed. Explain:
         Unit 2                                                              Notice Only


         Chicago                    IL     60637




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 26
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 44 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.133    Teresea Keller                                               Line

         5116 S. Indiana Ave.
                                                                            Not listed. Explain:
         Unit 2F                                                             Notice Only


         Chicago                    IL     60615


4.134    Theron Jackson                                               Line

         614 E. 71st Street
                                                                            Not listed. Explain:
         Unit 2A                                                             Notice Only


         Chicago                    IL     60619


4.135    Tocarra Pettus                                               Line
         5701 S. Calumet Ave.
                                                                            Not listed. Explain:
         Unit 2N                                                             Notice Only


         Chicago                    IL     60637


4.136    Tonisha Fisher                                               Line

         7600 S. Stewart
                                                                            Not listed. Explain:
         Unit 102                                                            Notice Only


         Chicago                    IL     60620


4.137    Torrance Richardson                                          Line
         721 W. 71st. St.
                                                                            Not listed. Explain:
         Unit 3                                                              Notice Only


         Chicago                    IL     60621


4.138    Transforming Lives Christian Center                          Line

         614 E. 71st Street
                                                                            Not listed. Explain:
                                                                             Notice Only


         Chicago                    IL     60619


4.139    US Environ. Protection Agency                                Line

         US EPA Region 5
                                                                            Not listed. Explain:
         Mail Code: C-14J                                                    Notice Only


         Chicago                    IL     60604




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 27
              Case 20-12453              Doc 56    Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 45 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.140    US Securities & Exchange Commission                          Line

         175 W. Jackson Blvd., Suite 900
                                                                            Not listed. Explain:
                                                                             Notice Only


         Chicago                    IL     60604-2908


4.141    Vondia Edwards                                               Line

         141 W. Marquette Rd.
                                                                            Not listed. Explain:
         Unit 3                                                              Notice Only


         Chicago                    IL     60621


4.142    Willett Robinson                                             Line
         6609 S. Greenwood Ave.
                                                                            Not listed. Explain:
         Unit 3                                                              Notice Only


         Chicago                    IL     60637


4.143    William Burns                                                Line

         614 E. 71st Street
                                                                            Not listed. Explain:
         Unit 2C                                                             Notice Only


         Chicago                    IL     60619


4.144    Yakinia Johnson                                              Line
         359 E. 57th St.
                                                                            Not listed. Explain:
         Unit 1W                                                             Notice Only


         Chicago                    IL     60637


4.145    Yandi Youngblood                                             Line

         6656 S. Woodlawn Ave.
                                                                            Not listed. Explain:
         Unit 1                                                              Notice Only


         Chicago                    IL     60637


4.146    Yvette Dangerfield                                           Line

         353 E. 57th St.
                                                                            Not listed. Explain:
         Unit 1E                                                             Notice Only


         Chicago                    IL     60637




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 28
              Case 20-12453           Doc 56       Filed 07/17/20 Entered 07/17/20 15:55:19                       Desc Main
                                                   Document      Page 46 of 72
Debtor      BHF Chicago Housing Group B LLC                                   Case number (if known)      20-12453

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                        $0.00

5b. Total claims from Part 2                                                              5b.   +            $464,521.61


5c. Total of Parts 1 and 2                                                                5c.                $464,521.61
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 29
               Case 20-12453              Doc 56        Filed 07/17/20 Entered 07/17/20 15:55:19                                Desc Main
                                                        Document      Page 47 of 72
 Fill in this information to identify the case:
 Debtor name         BHF Chicago Housing Group B LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS

 Case number         20-12453                                 Chapter      11                                     Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?

         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Apartment Lease                                 A. Smith
          or lease is for and the
                                                                                        406 W. 77th St.
          nature of the debtor's
          interest                                                                      Unit 112

          State the term remaining
          List the contract
          number of any
                                                                                       Chicago                             IL            60620
          government contract

2.2       State what the contract       Apartment Lease                                 Adam Brown
          or lease is for and the
                                                                                        7632 S. Stewart
          nature of the debtor's
          interest                                                                      Unit 1D

          State the term remaining
          List the contract
          number of any
                                                                                       Chicago                             IL            60620
          government contract

2.3       State what the contract       Apartment Lease                                 Akeseiah Felton
          or lease is for and the
                                                                                        5701 S. Calumet Ave.
          nature of the debtor's
          interest                                                                      Unit 1S

          State the term remaining
          List the contract
          number of any
                                                                                       Chicago                             IL            60637
          government contract

2.4       State what the contract       Apartment Lease                                 Anita Bates
          or lease is for and the
                                                                                        7632 S. Stewart
          nature of the debtor's
          interest                                                                      Unit 3E

          State the term remaining
          List the contract
          number of any
                                                                                       Chicago                             IL            60620
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 48 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.5        State what the contract      Apartment Lease                          Annette Dorsey
           or lease is for and the
                                                                                 327 E. 57th St.
           nature of the debtor's
           interest                                                              Unit 1

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.6        State what the contract      Apartment Lease                          Anthony Ward
           or lease is for and the
                                                                                 440 W. 76th Street
           nature of the debtor's
           interest                                                              Unit 2E

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.7        State what the contract      Apartment Lease                          Antoinette Dunne
           or lease is for and the
                                                                                 7620 S. Stewart
           nature of the debtor's
           interest                                                              Unit 206

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.8        State what the contract      Apartment Lease                          Antonio Rushing
           or lease is for and the
                                                                                 7600 S. Stewart
           nature of the debtor's
           interest                                                              Unit 103

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.9        State what the contract      Apartment Lease                          Ashley Williams
           or lease is for and the
                                                                                 359 E. 57th St.
           nature of the debtor's
           interest                                                              Unit 1E

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.10       State what the contract      Apartment Lease                          Barbara Drane
           or lease is for and the
                                                                                 440 W. 76th Street
           nature of the debtor's
           interest                                                              Unit 1E

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 2
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 49 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.11       State what the contract      Apartment Lease                          Barbara Moore
           or lease is for and the
                                                                                 141 W. Marquette Rd.
           nature of the debtor's
           interest                                                              Unit 1

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60621
           government contract

2.12       State what the contract      Apartment Lease                          Barbara Robinson
           or lease is for and the
                                                                                 7646 S. Stewart Ave.
           nature of the debtor's
           interest                                                              Unit 104

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.13       State what the contract      Apartment Lease                          Bertha McKinney
           or lease is for and the
                                                                                 6611 S. Greenwood Ave.
           nature of the debtor's
           interest                                                              Unit 1

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.14       State what the contract      Apartment Lease                          Brenda Brown
           or lease is for and the
                                                                                 618 E. 71st. Street
           nature of the debtor's
           interest                                                              Unit 2D

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.15       State what the contract      Apartment Lease                          Brian Kendrick
           or lease is for and the
                                                                                 8229 Langley
           nature of the debtor's
           interest                                                              Unit 3

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.16       State what the contract      Apartment Lease                          Britney Cribbs
           or lease is for and the
                                                                                 444 W. 76th Street
           nature of the debtor's
           interest                                                              Unit 1

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 3
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 50 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.17       State what the contract      Apartment Lease                          Calvin Harris
           or lease is for and the
                                                                                 439 E. 71st.
           nature of the debtor's
           interest                                                              Unit 2

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.18       State what the contract      Apartment Lease                          Chastity Brown
           or lease is for and the
                                                                                 8229 Langley
           nature of the debtor's
           interest                                                              Unit 2

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.19       State what the contract      Apartment Lease                          Chetiqua Bell
           or lease is for and the
                                                                                 7600 S. Stewart
           nature of the debtor's
           interest                                                              Unit 308

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.20       State what the contract      Unit Lease                               Chicago Anti Eviction Campaign
           or lease is for and the
                                                                                 616 E. 71st Street
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.21       State what the contract      Apartment Lease                          Christine McNabb
           or lease is for and the
                                                                                 7620 S. Stewart
           nature of the debtor's
           interest                                                              Unit 304

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.22       State what the contract      Apartment Lease                          Crystal Denise
           or lease is for and the
                                                                                 6429 S. Drexel Ave.
           nature of the debtor's
           interest                                                              Unit 3S

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 4
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 51 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.23       State what the contract      Apartment Lease                          Curtis Robinson
           or lease is for and the
                                                                                 7640 S. Stewart
           nature of the debtor's
           interest                                                              Unit 7648

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.24       State what the contract      Apartment Lease                          Cynthia Arnaldy
           or lease is for and the
                                                                                 8030 S. Yates Blvd.
           nature of the debtor's
           interest                                                              Unit 2E

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60617
           government contract

2.25       State what the contract      Apartment Lease                          Cynthia Maclin
           or lease is for and the
                                                                                 5116 S. Indiana Ave.
           nature of the debtor's
           interest                                                              Unit 2R

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60615
           government contract

2.26       State what the contract      Apartment Lease                          Daniel Archer
           or lease is for and the
                                                                                 7644 S. Stewart Ave.
           nature of the debtor's
           interest                                                              Unit 302

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.27       State what the contract      Apartment Lease                          Darnel Tabor
           or lease is for and the
                                                                                 7640 S. Stewart
           nature of the debtor's
           interest                                                              Unit 408

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.28       State what the contract      Apartment Lease                          Darrell Robinson
           or lease is for and the
                                                                                 1522 E. 73rd St.
           nature of the debtor's
           interest                                                              Unit 2W

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 5
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 52 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.29       State what the contract      Apartment Lease                          Darren Anderson
           or lease is for and the
                                                                                 7648 S. Stewart Ave.
           nature of the debtor's
           interest                                                              Unit 106

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.30       State what the contract      Apartment Lease                          Darryl Butler
           or lease is for and the
                                                                                 5118 S. Indiana Ave.
           nature of the debtor's
           interest                                                              Unit GF

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60615
           government contract

2.31       State what the contract      Apartment Lease                          David Francher
           or lease is for and the
                                                                                 723 W. 71st. St.
           nature of the debtor's
           interest                                                              Unit 1

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60621
           government contract

2.32       State what the contract      Unit Lease                               Dawgs Door
           or lease is for and the
                                                                                 7600 S. Stewart
           nature of the debtor's
           interest                                                              Unit 108

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.33       State what the contract      Unit Lease                               Dawgs Door
           or lease is for and the
                                                                                 7600 S. Stewart
           nature of the debtor's
           interest                                                              Unit 204

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.34       State what the contract      Unit Lease                               Dawgs Door
           or lease is for and the
                                                                                 7600 S. Stewart
           nature of the debtor's
           interest                                                              Unit 207

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 6
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 53 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.35       State what the contract      Unit Lease                               Dawgs Door
           or lease is for and the
                                                                                 7600 S. Stewart
           nature of the debtor's
           interest                                                              Unit 304

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.36       State what the contract      Apartment Lease                          Dawn Scott
           or lease is for and the
                                                                                 325 E. 57th St.
           nature of the debtor's
           interest                                                              Unit 3

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.37       State what the contract      Apartment Lease                          Debra Thomas
           or lease is for and the
                                                                                 5228 S. Michigan Ave.
           nature of the debtor's
           interest                                                              Unit 2S

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60615
           government contract

2.38       State what the contract      Apartment Lease                          Dejoie Williams
           or lease is for and the
                                                                                 618 E. 71st. Street
           nature of the debtor's
           interest                                                              Unit 2B

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.39       State what the contract      Apartment Lease                          Demetrius Torry
           or lease is for and the
                                                                                 5700 S. Calumet Ave.
           nature of the debtor's
           interest                                                              Unit 3N

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.40       State what the contract      Apartment Lease                          Demitrice Johnson
           or lease is for and the
                                                                                 5910 S. Martin Luther King Dr.
           nature of the debtor's
           interest                                                              Unit 2N

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 7
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 54 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.41       State what the contract      Apartment Lease                          Diona Garcia
           or lease is for and the
                                                                                 353 E. 57th St.
           nature of the debtor's
           interest                                                              Unit 3W

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.42       State what the contract      Apartment Lease                          Donna Crumpler
           or lease is for and the
                                                                                 5119 S. Prairie
           nature of the debtor's
           interest                                                              Unit 1

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60615
           government contract

2.43       State what the contract      Apartment Lease                          Donna Thomas
           or lease is for and the
                                                                                 5118 S. Indiana Ave.
           nature of the debtor's
           interest                                                              Unit 2R

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60615
           government contract

2.44       State what the contract      Apartment Lease                          Dora Richardson
           or lease is for and the
                                                                                 8030 S. Yates Blvd.
           nature of the debtor's
           interest                                                              Unit 1W

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60617
           government contract

2.45       State what the contract      Apartment Lease                          Eddie Burton
           or lease is for and the
                                                                                 614 E. 71st Street
           nature of the debtor's
           interest                                                              Unit 3B

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.46       State what the contract      Apartment Lease                          Edward Williams
           or lease is for and the
                                                                                 444 W. 76th Street
           nature of the debtor's
           interest                                                              Unit 3

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 8
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 55 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.47       State what the contract      Apartment Lease                          Elenzia Booker
           or lease is for and the
                                                                                 614 E. 71st Street
           nature of the debtor's
           interest                                                              Unit 2D

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.48       State what the contract      Apartment Lease                          Ericka Moore
           or lease is for and the
                                                                                 5226 S. Michigan Ave.
           nature of the debtor's
           interest                                                              Unit 2N

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60615
           government contract

2.49       State what the contract      Apartment Lease                          Eugene Posey
           or lease is for and the
                                                                                 6427 S. Drexel Ave.
           nature of the debtor's
           interest                                                              Unit 1N

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.50       State what the contract      Apartment Lease                          Frazier Love
           or lease is for and the
                                                                                 1524 E. 73rd St.
           nature of the debtor's
           interest                                                              Unit 2E

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.51       State what the contract      Apartment Lease                          Gail Brown
           or lease is for and the
                                                                                 8030 S. Yates Blvd.
           nature of the debtor's
           interest                                                              Unit 2W

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60617
           government contract

2.52       State what the contract      Apartment Lease                          Gertrude Benton
           or lease is for and the
                                                                                 5123 S. Prairie
           nature of the debtor's
           interest                                                              Unit 1

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60615
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 9
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 56 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.53       State what the contract      Apartment Lease                          Gregory Gill
           or lease is for and the
                                                                                 7657 S. Lowe Ave.
           nature of the debtor's
           interest                                                              Unit 3

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.54       State what the contract      Apartment Lease                          Gregory Morton
           or lease is for and the
                                                                                 437 E. 71st.
           nature of the debtor's
           interest                                                              Unit 2

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.55       State what the contract      Apartment Lease                          Harold Russell
           or lease is for and the
                                                                                 1156 E. 67th St.
           nature of the debtor's
           interest                                                              Unit 1

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.56       State what the contract      Apartment Lease                          Jack Boyd
           or lease is for and the
                                                                                 614 E. 71st Street
           nature of the debtor's
           interest                                                              Unit 3D

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.57       State what the contract      Apartment Lease                          Jackie Bradley
           or lease is for and the
                                                                                 5700 S. Calumet Ave.
           nature of the debtor's
           interest                                                              Unit 1N

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.58       State what the contract      Apartment Lease                          Jacqueline Dlouhy
           or lease is for and the
                                                                                 7600 S. Stewart
           nature of the debtor's
           interest                                                              Unit 205

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 10
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 57 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.59       State what the contract      Apartment Lease                          Janie Wilkie
           or lease is for and the
                                                                                 6950 S. Oglesby Ave.
           nature of the debtor's
           interest                                                              Unit 1

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60649
           government contract

2.60       State what the contract      Apartment Lease                          Jenine Tolefree
           or lease is for and the
                                                                                 359 E. 57th St.
           nature of the debtor's
           interest                                                              Unit 2E

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.61       State what the contract      Apartment Lease                          Jessica Scott
           or lease is for and the
                                                                                 353 E. 57th St.
           nature of the debtor's
           interest                                                              Unit 3E

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.62       State what the contract      Apartment Lease                          Joann Davis
           or lease is for and the
                                                                                 435 E. 71st.
           nature of the debtor's
           interest                                                              Unit 2

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.63       State what the contract      Apartment Lease                          Julius Verge
           or lease is for and the
                                                                                 5116 S. Indiana Ave.
           nature of the debtor's
           interest                                                              Unit 3R

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60615
           government contract

2.64       State what the contract      Apartment Lease                          Kathy Conwell
           or lease is for and the
                                                                                 329 E. 57th St.
           nature of the debtor's
           interest                                                              Unit 1

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 11
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 58 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.65       State what the contract      Apartment Lease                          Kennathia Mason
           or lease is for and the
                                                                                 7620 S. Stewart
           nature of the debtor's
           interest                                                              Unit 306

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.66       State what the contract      Apartment Lease                          Kenyatta McBride
           or lease is for and the
                                                                                 5701 S. Calumet Ave.
           nature of the debtor's
           interest                                                              Unit 3S

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.67       State what the contract      Apartment Lease                          Kinyarda Stith
           or lease is for and the
                                                                                 5701 S. Calumet Ave.
           nature of the debtor's
           interest                                                              Unit 1N

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.68       State what the contract      Apartment Lease                          LaDonna Moore
           or lease is for and the
                                                                                 8229 Langley
           nature of the debtor's
           interest                                                              Unit 1

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.69       State what the contract      Apartment Lease                          Lashaun Clayton
           or lease is for and the
                                                                                 353 E. 57th St.
           nature of the debtor's
           interest                                                              Unit 1W

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.70       State what the contract      Apartment Lease                          Lashun Grant
           or lease is for and the
                                                                                 442 W. 76th Street
           nature of the debtor's
           interest                                                              Unit 2E

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 12
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 59 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.71       State what the contract      Apartment Lease                          Latifah Neeley
           or lease is for and the
                                                                                 6605 S. Kimbark Ave.
           nature of the debtor's
           interest                                                              Unit 2N

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.72       State what the contract      Apartment Lease                          Latrina Slue
           or lease is for and the
                                                                                 5119 S. Prairie
           nature of the debtor's
           interest                                                              Unit 2

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60615
           government contract

2.73       State what the contract      Apartment Lease                          Leon Pitts
           or lease is for and the
                                                                                 1522 E. 73rd St.
           nature of the debtor's
           interest                                                              Unit 1W

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.74       State what the contract      Apartment Lease                          Lewis Major
           or lease is for and the
                                                                                 442 W. 76th Street
           nature of the debtor's
           interest                                                              Unit 3E

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.75       State what the contract      Apartment Lease                          Lillie Smith
           or lease is for and the
                                                                                 7648 S. Stewart Ave.
           nature of the debtor's
           interest                                                              Unit G5

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.76       State what the contract      Apartment Lease                          Linda Robinson
           or lease is for and the
                                                                                 6658 S. Woodlawn Ave.
           nature of the debtor's
           interest                                                              Unit 2

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 13
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 60 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.77       State what the contract      Apartment Lease                          Lopacka Magic
           or lease is for and the
                                                                                 4328 S. Michigan Ave.
           nature of the debtor's
           interest                                                              Unit GS

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60653
           government contract

2.78       State what the contract      Apartment Lease                          Malik Harvey
           or lease is for and the
                                                                                 5116 S. Indiana Ave.
           nature of the debtor's
           interest                                                              Unit 3F

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60615
           government contract

2.79       State what the contract      Apartment Lease                          Marie Jackson
           or lease is for and the
                                                                                 1152 E. 67th St.
           nature of the debtor's
           interest                                                              Unit 1

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.80       State what the contract      Apartment Lease                          Marilyn Obanner
           or lease is for and the
                                                                                 1154 E. 67th St.
           nature of the debtor's
           interest                                                              Unit 3

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.81       State what the contract      Apartment Lease                          Mark Wilson
           or lease is for and the
                                                                                 5701 S. Calumet Ave.
           nature of the debtor's
           interest                                                              Unit 2S

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.82       State what the contract      Apartment Lease                          Martha Hawthorne
           or lease is for and the
                                                                                 7650 S. Stewart Ave.
           nature of the debtor's
           interest                                                              Unit 208

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 14
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 61 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.83       State what the contract      Apartment Lease                          Mary Swarn
           or lease is for and the
                                                                                 5700 S. Calumet Ave.
           nature of the debtor's
           interest                                                              Unit 2S

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.84       State what the contract      Apartment Lease                          Maurice Johnson
           or lease is for and the
                                                                                 440 W. 76th Street
           nature of the debtor's
           interest                                                              Unit 3E

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.85       State what the contract      Apartment Lease                          Maya Harrold
           or lease is for and the
                                                                                 5701 S. Calumet Ave.
           nature of the debtor's
           interest                                                              Unit 3N

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.86       State what the contract      Apartment Lease                          Miashell Moon
           or lease is for and the
                                                                                 727 W. 71st. St.
           nature of the debtor's
           interest                                                              Unit 1

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60621
           government contract

2.87       State what the contract      Apartment Lease                          Michael Jennings
           or lease is for and the
                                                                                 7620 S. Stewart
           nature of the debtor's
           interest                                                              Unit 307

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.88       State what the contract      Apartment Lease                          Michael Jones
           or lease is for and the
                                                                                 7640 S. Stewart
           nature of the debtor's
           interest                                                              Unit 7646

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 15
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 62 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.89       State what the contract      Apartment Lease                          Michelle Plair
           or lease is for and the
                                                                                 4328 S. Michigan Ave.
           nature of the debtor's
           interest                                                              Unit 1S

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60653
           government contract

2.90       State what the contract      Apartment Lease                          Michelle Rea
           or lease is for and the
                                                                                 4326 S. Michigan Ave.
           nature of the debtor's
           interest                                                              Unit 2N

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60653
           government contract

2.91       State what the contract      Apartment Lease                          Mickeeta Starks
           or lease is for and the
                                                                                 6607 S. Kimbark Ave.
           nature of the debtor's
           interest                                                              Unit 2S

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.92       State what the contract      Apartment Lease                          Mona Amos
           or lease is for and the
                                                                                 7654 S. Stewart Ave.
           nature of the debtor's
           interest                                                              Unit 309

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.93       State what the contract      Apartment Lease                          Monique Bohanon
           or lease is for and the
                                                                                 5700 S. Calumet Ave.
           nature of the debtor's
           interest                                                              Unit 1S

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60637
           government contract

2.94       State what the contract      Apartment Lease                          Mrs. Smith
           or lease is for and the
                                                                                 7640 S. Stewart
           nature of the debtor's
           interest                                                              Unit 7648

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 16
                Case 20-12453            Doc 56      Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                     Document      Page 63 of 72
Debtor        BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.95       State what the contract      Apartment Lease                          Muhammad Lakish
           or lease is for and the
                                                                                 6952 S. Oglesby Ave.
           nature of the debtor's
           interest                                                              Unit 3

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60649
           government contract

2.96       State what the contract      Apartment Lease                          Murl Williams
           or lease is for and the
                                                                                 8251 S. Drexel Ave.
           nature of the debtor's
           interest                                                              Unit 3S

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60619
           government contract

2.97       State what the contract      Apartment Lease                          Myrtis Hudson
           or lease is for and the
                                                                                 7600 S. Stewart
           nature of the debtor's
           interest                                                              Unit 101

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.98       State what the contract      Apartment Lease                          Occupant
           or lease is for and the
                                                                                 7640 S. Stewart
           nature of the debtor's
           interest                                                              Unit 404

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.99       State what the contract      Apartment Lease                          Occupant
           or lease is for and the
                                                                                 7640 S. Stewart
           nature of the debtor's
           interest                                                              Unit 406

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract

2.100      State what the contract      Apartment Lease                          Occupant
           or lease is for and the
                                                                                 7640 S. Stewart
           nature of the debtor's
           interest                                                              Unit 7640

           State the term remaining
           List the contract
           number of any
                                                                                 Chicago                         IL        60620
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 17
              Case 20-12453            Doc 56       Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                    Document      Page 64 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

    List all contracts and unexpired leases                                     State the name and mailing address for all other
                                                                                parties with whom the debtor has an executory
                                                                                contract or unexpired lease

2.101     State what the contract     Apartment Lease                           Occupant
          or lease is for and the
                                                                                7600 S. Stewart
          nature of the debtor's
          interest                                                              Unit 301

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60620
          government contract

2.102     State what the contract     Apartment Lease                           Occupant
          or lease is for and the
                                                                                7600 S. Stewart
          nature of the debtor's
          interest                                                              Unit 303

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60620
          government contract

2.103     State what the contract     Apartment Lease                           Occupant
          or lease is for and the
                                                                                7600 S. Stewart
          nature of the debtor's
          interest                                                              Unit 305

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60620
          government contract

2.104     State what the contract     Apartment Lease                           Occupant
          or lease is for and the
                                                                                614 E. 71st Street
          nature of the debtor's
          interest                                                              Unit 3C

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60619
          government contract

2.105     State what the contract     Unit Lease                                Paris Cleaners
          or lease is for and the
                                                                                Attn: Mr. and Mrs. Walls
          nature of the debtor's
          interest                                                              7501 S. Prairie

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60619
          government contract

2.106     State what the contract     Apartment Lease                           Patricia Shines
          or lease is for and the
                                                                                406 W. 77th St.
          nature of the debtor's
          interest                                                              Unit G12

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60620
          government contract


Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                      page 18
              Case 20-12453            Doc 56       Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                    Document      Page 65 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

    List all contracts and unexpired leases                                     State the name and mailing address for all other
                                                                                parties with whom the debtor has an executory
                                                                                contract or unexpired lease

2.107     State what the contract     Apartment Lease                           Randy Coleman
          or lease is for and the
                                                                                359 E. 57th St.
          nature of the debtor's
          interest                                                              Unit 3W

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60637
          government contract

2.108     State what the contract     Apartment Lease                           Raquel Smith
          or lease is for and the
                                                                                406 W. 77th St.
          nature of the debtor's
          interest                                                              Unit 212

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60620
          government contract

2.109     State what the contract     Apartment Lease                           Raquel Smith
          or lease is for and the
                                                                                7640 S. Stewart
          nature of the debtor's
          interest                                                              Unit 406

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60620
          government contract

2.110     State what the contract     Apartment Lease                           Reed Bonita
          or lease is for and the
                                                                                6822 S. Cornell Ave.
          nature of the debtor's
          interest                                                              Unit 3S

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60649
          government contract

2.111     State what the contract     Apartment Lease                           Renaldo Smedley
          or lease is for and the
                                                                                6611 S. Greenwood Ave.
          nature of the debtor's
          interest                                                              Unit 3

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60637
          government contract

2.112     State what the contract     Unit Lease                                Renewed Hope Clinic
          or lease is for and the
                                                                                618 E. 71st. Street
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60619
          government contract


Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                      page 19
              Case 20-12453            Doc 56       Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                    Document      Page 66 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

    List all contracts and unexpired leases                                     State the name and mailing address for all other
                                                                                parties with whom the debtor has an executory
                                                                                contract or unexpired lease

2.113     State what the contract     Apartment Lease                           Robert Hollins
          or lease is for and the
                                                                                8030 S. Yates Blvd.
          nature of the debtor's
          interest                                                              Unit 1E

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60617
          government contract

2.114     State what the contract     Apartment Lease                           Rodney Young
          or lease is for and the
                                                                                6656 S. Woodlawn Ave.
          nature of the debtor's
          interest                                                              Unit 2

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60637
          government contract

2.115     State what the contract     Apartment Lease                           Ronald Stanford
          or lease is for and the
                                                                                618 E. 71st. Street
          nature of the debtor's
          interest                                                              Unit 2D

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60619
          government contract

2.116     State what the contract     Apartment Lease                           Roy Malava
          or lease is for and the
                                                                                408 W. 77th St.
          nature of the debtor's
          interest                                                              Unit 313

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60620
          government contract

2.117     State what the contract     Apartment Lease                           Roy Malaya
          or lease is for and the
                                                                                7640 S. Stewart
          nature of the debtor's
          interest                                                              Unit 408

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60620
          government contract

2.118     State what the contract     Apartment Lease                           Samantha Dancy
          or lease is for and the
                                                                                1154 E. 67th St.
          nature of the debtor's
          interest                                                              Unit 1

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60637
          government contract


Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                      page 20
              Case 20-12453            Doc 56       Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                    Document      Page 67 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

    List all contracts and unexpired leases                                     State the name and mailing address for all other
                                                                                parties with whom the debtor has an executory
                                                                                contract or unexpired lease

2.119     State what the contract     Apartment Lease                           Sheila Smith
          or lease is for and the
                                                                                7640 S. Stewart
          nature of the debtor's
          interest                                                              Unit 406

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60620
          government contract

2.120     State what the contract     Apartment Lease                           Shermaine Brown
          or lease is for and the
                                                                                5125 S. Prairie
          nature of the debtor's
          interest                                                              Unit 1

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60615
          government contract

2.121     State what the contract     Apartment Lease                           Sherri Sanner
          or lease is for and the
                                                                                7632 S. Stewart
          nature of the debtor's
          interest                                                              Unit 3A

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60620
          government contract

2.122     State what the contract     Apartment Lease                           Shirley Hollomon
          or lease is for and the
                                                                                359 E. 57th St.
          nature of the debtor's
          interest                                                              Unit 3E

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60637
          government contract

2.123     State what the contract     Apartment Lease                           Stephanie Owens
          or lease is for and the
                                                                                6948 S. Oglesby Ave.
          nature of the debtor's
          interest                                                              Unit 3

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60649
          government contract

2.124     State what the contract     Apartment Lease                           Tameka Lester
          or lease is for and the
                                                                                6429 S. Drexel Ave.
          nature of the debtor's
          interest                                                              Unit 2S

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60637
          government contract


Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                      page 21
              Case 20-12453            Doc 56       Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                    Document      Page 68 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

    List all contracts and unexpired leases                                     State the name and mailing address for all other
                                                                                parties with whom the debtor has an executory
                                                                                contract or unexpired lease

2.125     State what the contract     Apartment Lease                           Tasha Jones
          or lease is for and the
                                                                                1152 E. 67th St.
          nature of the debtor's
          interest                                                              Unit 2

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60637
          government contract

2.126     State what the contract     Apartment Lease                           Teresea Keller
          or lease is for and the
                                                                                5116 S. Indiana Ave.
          nature of the debtor's
          interest                                                              Unit 2F

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60615
          government contract

2.127     State what the contract     Apartment Lease                           Theron Jackson
          or lease is for and the
                                                                                614 E. 71st Street
          nature of the debtor's
          interest                                                              Unit 2A

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60619
          government contract

2.128     State what the contract     Apartment Lease                           Tocarra Pettus
          or lease is for and the
                                                                                5701 S. Calumet Ave.
          nature of the debtor's
          interest                                                              Unit 2N

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60637
          government contract

2.129     State what the contract     Apartment Lease                           Tonisha Fisher
          or lease is for and the
                                                                                7600 S. Stewart
          nature of the debtor's
          interest                                                              Unit 102

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60620
          government contract

2.130     State what the contract     Apartment Lease                           Torrance Richardson
          or lease is for and the
                                                                                721 W. 71st. St.
          nature of the debtor's
          interest                                                              Unit 3

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60621
          government contract


Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                      page 22
              Case 20-12453            Doc 56       Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                    Document      Page 69 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

    List all contracts and unexpired leases                                     State the name and mailing address for all other
                                                                                parties with whom the debtor has an executory
                                                                                contract or unexpired lease

2.131     State what the contract     Unit Lease                                Transforming Lives Christian Center
          or lease is for and the
                                                                                614 E. 71st Street
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60619
          government contract

2.132     State what the contract     Apartment Lease                           Vondia Edwards
          or lease is for and the
                                                                                141 W. Marquette Rd.
          nature of the debtor's
          interest                                                              Unit 3

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60621
          government contract

2.133     State what the contract     Apartment Lease                           Willett Robinson
          or lease is for and the
                                                                                6609 S. Greenwood Ave.
          nature of the debtor's
          interest                                                              Unit 3

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60637
          government contract

2.134     State what the contract     Apartment Lease                           William Burns
          or lease is for and the
                                                                                614 E. 71st Street
          nature of the debtor's
          interest                                                              Unit 2C

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60619
          government contract

2.135     State what the contract     Apartment Lease                           Yakinia Johnson
          or lease is for and the
                                                                                359 E. 57th St.
          nature of the debtor's
          interest                                                              Unit 1W

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60637
          government contract

2.136     State what the contract     Apartment Lease                           Yandi Youngblood
          or lease is for and the
                                                                                6656 S. Woodlawn Ave.
          nature of the debtor's
          interest                                                              Unit 1

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60637
          government contract


Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                      page 23
              Case 20-12453            Doc 56       Filed 07/17/20 Entered 07/17/20 15:55:19                         Desc Main
                                                    Document      Page 70 of 72
Debtor       BHF Chicago Housing Group B LLC                                      Case number (if known)   20-12453


          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

    List all contracts and unexpired leases                                     State the name and mailing address for all other
                                                                                parties with whom the debtor has an executory
                                                                                contract or unexpired lease

2.137     State what the contract     Apartment Lease                           Yvette Dangerfield
          or lease is for and the
                                                                                353 E. 57th St.
          nature of the debtor's
          interest                                                              Unit 1E

          State the term remaining
          List the contract
          number of any
                                                                                Chicago                         IL        60637
          government contract




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                      page 24
               Case 20-12453              Doc 56        Filed 07/17/20 Entered 07/17/20 15:55:19                              Desc Main
                                                        Document      Page 71 of 72
 Fill in this information to identify the case:
 Debtor name         BHF Chicago Housing Group B LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS

 Case number         20-12453                                                                                     Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.   Does the debtor have any codebtors?
      No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
      Yes
2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
     schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
     owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
     separately in Column 2.

        Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                             Check all schedules
      Name                            Mailing address                                        Name                            that apply:




Official Form 206H                                           Schedule H: Codebtors                                                           page 1
              Case 20-12453               Doc 56         Filed 07/17/20 Entered 07/17/20 15:55:19                             Desc Main
                                                         Document      Page 72 of 72
 Fill in this information to identify the case and this filing:
 Debtor Name         BHF Chicago Housing Group B LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS

 Case number           20-12453
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

             I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
             or another individual serving as a representative of the debtor in this case.

             I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
             correct:



                   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                   Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                   Schedule H: Codebtors (Official Form 206H)

                   A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                   Amended Schedule

                   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                    (Official Form 204)

                   Other document that requires a declaration


             I declare under penalty of perjury that the foregoing is true and correct.




             Executed on 07/16/2020                       X
                         MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                              Andrew Belew
                                                              Printed name
                                                              President, BHF as Manager
                                                              Position or relationship to debtor




Official Form 202                       Declaration Under Penalty of Perjury for Non-Individual Debtors
